 


109 HRES 868 EH: Providing for consideration of the resolution (H. Res. 861) declaring that the United States will prevail in the Global War on Terror, the struggle to protect freedom from the terrorist adversary.
U.S. House of Representatives
2006-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 868 
In the House of Representatives, U. S., 
 
June 15, 2006 
 
RESOLUTION 
Providing for consideration of the resolution (H. Res. 861) declaring that the United States will prevail in the Global War on Terror, the struggle to protect freedom from the terrorist adversary. 
 
 
That upon the adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 861) declaring that the United States will prevail in the Global War on Terror, the struggle to protect freedom from the terrorist adversary. The resolution shall be considered as read. The previous question shall be considered as ordered on the resolution and preamble to final adoption without intervening motion or demand for division of the question except: (1) ten hours of debate equally divided and controlled among the chairman and ranking minority member of the Committee on International Relations, the chairman and ranking minority member of the Committee on Armed Services, the chairman and ranking minority member of the Committee on the Judiciary, and the chairman and ranking minority member of the Permanent Select Committee on Intelligence; and (2) one motion to recommit which may not include instructions.  
2.During consideration of House Resolution 861 pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of the resolution to a time designated by the Speaker.  
 
Karen L. HaasClerk. 
